DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.
	
Claims 1-20 are rejected under 35 U.S.C. 101 because they are drawn to non-statutory subject matter. In claim 1, lines 2 applicant positively recites part of a human, i.e. "human arterial endothelial cells”. Thus claims 1-20 include a human within their scope and are non-statutory. 
	A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970). 


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 20 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 20 recites the limitation "freezing".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claim(s) 1-5, 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cotton 2016/0022452. Cotton discloses the invention as claimed comprising:  
A vascular graft (see [0009; 0098] which states vascular synthetic grafts) comprising (a) a polymeric substrate at least partially coated by an endothelial cell attachment agent and (b) human arterial endothelial cells adhered to said coated polymeric substrate  (see the abstract which states:  “…A biodegradable, bioabsorbable medical device with a coating for capturing progenitor endothelial cells…” and see [0020] which describes a coating comprising a bioabsorbable matrix and a ligand where in the ligand is configured to bind target cells in vivo. The ligand can be a small molecule, a peptide, an antibody, antibody fragments, or combinations thereof and the target cell is a progenitor endothelial cell antigen.) ; Cotton further discloses the polymers substrate as described in claim 2 (see [0012]); including leukocyte adhesion (see [0073]); the reduction of thrombosis and the use of vitronectin [0094].
The intended use recitation language of claims 11-14 carries no weight in the absence of any distinguishing structure.  Cotton discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114.

Claim(s) 15, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Nugent et al. 2013/0210142.   Nugent et al. discloses a vascular graft made of a polymer material; wherein the graft may be coated with a composition to further promote endothelial cell adhesion (see [0031]).  Nugent et al. further discloses that cell cultures may be cryopreserved and using freezing techniques at a temperature of from about 1 degree to about -196 degrees Celsius [0032-0033].



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton in view of Crohn 2014/0030308.  Cotton has been disclosed supra however does not disclose the use of pluripotent stem cells.  Crohn teaches polymeric implantable grafts [0065] that utilize endothelial cells [0022] and the use of stem cells such as pluripotent stem cells and including induced pluripotent stem cells [0096-0098]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Cotton and utilize pluripotent stem cells in order to produce cells that give rise to self- renewal and to give rise to all cells of the tissue of the body.

9.	Claim 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lipke et al. 2020/0222596.  Lipke et al.  discloses the invention as clamed comprising:  forming a cell-seeded vascular graft ([0041; 0064]), the method comprising (a) coating a polymeric substrate with an endothelial cell attachment agent (see [0065-0066]); (b) seeding human arterial endothelial cells onto the coated polymeric substrate.  However Lipke et al. does not specifically state “culturing the seeded, coated polymeric substrate for about 2 to about 20 days, whereby a cell-seeded vascular graft is obtained”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Lipke et al. to culture the seeded, coated polymeric substrate for about 2 to about 20 days, whereby a cell-seeded vascular graft is obtained because Lipke discloses in [0044] that "Maintenance" of a cell increases as a function of time with respect to the original number of cells in the culture and thus envisions culturing for a period of time.

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff et al. 2004/0044403.  Bischoff et al. discloses the methods of isolating endothelial progenitor cells (EPC) for vascular synthetic polymeric grafts ([0012; 0031] ])wherein the results indicate that EPCs function similarly to arterial endothelial cells ([0009; 0022]). Bischoff et al. further discloses that the cells are obtained non-invasively from the patient’s peripheral blood particularly the leukocyte fraction of the blood.  However, Bischoff et al. does not use the phrase “…thereby forming an AEC-seeded vascular graft which is substantially non-adhesive to leukocytes or cellular fragments thereof.”  It would have been obvious to one having ordinary skill in the art to modify the invention of Bischoff et al. and formulate the graft to be an AEC-seeded vascular graft which is substantially non-adhesive to leukocytes or cellular fragments thereof because Bischoff et al. envisions utilizing leukocyte fraction of peripheral blood.

Allowable Subject Matter
11.	Claims 16-17, 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        April 9, 2021